Rehearing en banc granted, August 31, 2005




                           PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


RAWLS R. HAWES,                          
                  Plaintiff-Appellant,
                 v.                                No. 04-1736
UNITED STATES OF AMERICA,
               Defendant-Appellee.
                                         
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                          (CA-03-869-1)

                      Argued: February 1, 2005

                       Decided: May 26, 2005

   Before WIDENER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Gregory wrote the majority
opinion, in which Judge Widener joined. Judge Motz wrote a dissent-
ing opinion.


                             COUNSEL

ARGUED: H. Jan Roltsch-Anoll, SZABO, ZELNICK & ERICK-
SON, P.C., Woodbridge, Virginia, for Appellant. Leslie Bonner
McClendon, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
ON BRIEF: Paul J. McNulty, United States Attorney, Alexandria,
Virginia, for Appellee.
2                       HAWES v. UNITED STATES
                               OPINION

GREGORY, Circuit Judge:

   Before this court, Rawls R. Hawes appeals the dismissal of his tort
action, pursuant to Fed. R. Civ. P. 12(b)(1), against the United States
of America. Specifically, the district court held that the discretionary
function exception to the Federal Torts Claims Act covered all of the
allegedly negligent actions undertaken by the United States. Given
that the claims were not actionable, the district court found that it had
no subject matter jurisdiction and dismissed the case.

    Finding no error on the part of the district court, we affirm.

                                   I.

   Rawls R. Hawes ("Hawes") accompanied his younger brother and
father, a retired member of the United States Coast Guard, to the
Quantico Marine Corps Base ("Base") located in Quantico, Virginia.
The Base is home to multiple man-made obstacle courses. The NATO
obstacle course, located in the Camp Barrett section of the Base, con-
sists of approximately twenty man-made obstacles in an open field.
According to Major Darin Clarke, "[i]t was put together to have
obstacles that you may want — you may need to negotiate during
combat. It is a variety of climbing, jumping, skills. . . ." J.A. 774
(emphasis added). The Scale of Integrity is one of these obstacles. It
consists of a twenty-two foot long, four-inch thick wooden beam held
seven feet in the air by four iron posts. Just prior to Hawes’s visit,
Major Clarke had ordered maintenance on the Scale of Integrity.
According to Major Clarke, "[t]he board that was on there started to
splinter and so I wanted to get a new board up there to reduce the
splinters when that course is being negotiated." J.A. 776. Major
Clarke made a request to the Base’s Range Management Detachment,
who in turn assigned Staff Sergeant John Raventos ("SSgt. Raven-
tos") to perform the requested repairs. SSgt. Raventos received the
work order and shortly thereafter visited the course with Major Clarke
to determine exactly what repairs needed to be made. SSgt. Raventos
ordered a new wooden beam for the Scale of Integrity, which was
delivered to the Base on January 8, 2001.
                       HAWES v. UNITED STATES                         3
   On January 12, 2001, the Friday before the Martin Luther King Jr.
holiday, SSgt. Raventos took a crew to the obstacle course with the
intention of installing the new wooden beam. After pulling the old
beam down and placing the new beam on the iron poles, the forklift
used to place the beam on these poles was needed elsewhere on the
Base and was taken from the NATO obstacle course. Then, while
attempting to drill the holes to secure the new beam in place, the por-
table drill the crew was using ran out of power. The marines left the
beam unfastened on top of the poles, and went to determine if another
power generator was available. Upon determining that there was not,
the marines were dismissed because it was a holiday weekend and
their holiday started at noon. SSgt. Raventos then returned to the
course to place four safety cones at the obstacle.1 SSgt. Raventos
planned to return on Tuesday, January 16, 2001 with proper equip-
ment to secure the beam.

   However, on Sunday, January 14, 2001, Hawes attempted to navi-
gate the Scale of Integrity. As Hawes attempted to pull himself up
onto the unbolted beam, it shifted causing Hawes to fall to the ground.
The beam then fell off the iron poles and onto Hawes’s leg, crushing
his femur and causing permanent damage.

   Hawes subsequently brought this action, alleging both negligence
and gross negligence on the part of the Government during the main-
tenance of the Scale of Integrity. The Government moved for dis-
missal under Fed. R. Civ. P. 12(b)(1), or in the alternative Fed. R.
Civ. P. 56. The district court granted the Government’s 12(b)(1)
motion, finding that the challenged actions were covered by the dis-
cretionary function exception to the Federal Torts Claims Act
("FTCA"), 28 U.S.C. § 2680(a) (2005), which divested the court of
subject matter jurisdiction. Applying the test enunciated by the
Supreme Court in United States v. Gaubert, 499 U.S. 315 (1991), and
Berkovitz v. United States, 486 U.S. 531 (1988), for identifying dis-
cretionary government functions protected from the reach of the
FTCA, the district court first found that the decision was discretionary
because no federal standard governed the Government’s maintenance
of the obstacle. The district court next found that the decision to stop
  1
   According to SSgt. Raventos, he placed two cones on top of the beam
and two cones at the foot of the beam. J.A. 897.
4                       HAWES v. UNITED STATES
the maintenance, leaving the unbolted beam on the posts, even if there
was no adequate warning, was tied to the exercise of judgment based
upon considerations of public policy. Because the court found that the
military was balancing technical, military, and social considerations,
it found that the second prong of the discretionary function exception
test was satisfied.

    From that decision, Hawes brings this appeal.

                                    II.

   The dismissal of an action under Rule 12(b)(1) is a matter of law
reviewed de novo. Robb v. United States, 80 F.3d 884, 887 (4th Cir.
1996). As a general matter, "the plaintiff bears the burden of persua-
sion if subject matter jurisdiction is challenged under Rule 12(b)(1),
because [t]he party who sues the United States bears the burden of
pointing to . . . an unequivocal waiver of immunity." Williams v.
United States, 50 F.3d 299, 304 (4th Cir. 1995) (internal citations
omitted).

   Multiple district courts in this Circuit have read this ruling as plac-
ing the burden of persuasion to defeat the assertion of an exception
to the FTCA waiver on the plaintiff. See Hostetler v. United States,
97 F. Supp. 2d 691, 695 (E.D. Va. 2000); Jackson v. United States,
77 F. Supp. 2d 709, 712 (D. Md. 1999). We agree, and note that this
approach is in line with that enunciated by the First Circuit. See
Hydrogen Technology Corp. v. United States, 831 F.2d 1155, 1162
n.6 (1st Cir. 1987) (noting "when an exception to the FTCA applies,
sovereign immunity is still intact and federal courts have no subject
matter jurisdiction to entertain an action.").2
    2
    In Zielinski v. United States, No. 95-2160, 1996 WL 329492, at *3
(4th Cir. June 6, 1996), this court endorsed the Ninth Circuit’s view that
the plaintiff bears the initial burden of persuading the court that it has
jurisdiction under the FTCA’s general waiver of immunity. After this
burden is satisfied, the burden falls on the government to prove the appli-
cability of an exception to the FTCA. Prescott v. United States, 973 F.2d
696, 701 (9th Cir. 1992). However, because unpublished opinions have
no precedential value in this circuit, see Local Rule 36(c), we rely on
Williams.
                       HAWES v. UNITED STATES                         5
                                  III.

   The FTCA constitutes a waiver of the sovereign immunity of the
United States, allowing the government to be liable in tort "in the
same manner and to the same extent as a private individual under like
circumstances, but [the government] shall not be liable for interest
prior to judgment or for punitive damages." 28 U.S.C. § 2674. How-
ever, the FTCA is subject to a number of exceptions, the discretionary
function exception being one. Baum v. United States, 986 F.2d 716,
719 (4th Cir. 1993). The discretionary function exception excludes
from the FTCA’s waiver:

    Any claim based upon an act or omission of an employee of
    the Government, exercising due care, in the execution of a
    statute or regulation, whether or not such statute or regula-
    tion be valid, or based upon the exercise or performance or
    the failure to exercise or perform a discretionary function or
    duty on the part of a federal agency or an employee of the
    Government, whether or not the discretion involved be
    abused.

28 U.S.C. § 2680(a) (2005). This exception "marks the boundary
between Congress’ willingness to impose tort liability upon the
United States and its desire to protect certain governmental activities
from exposure to suit by private individuals." United States v. S.A.
Empresa de Viacao Aerea Rio Grandense (Varig Airlines), 467 U.S.
797, 808 (1984).

   As this court has recognized, "[t]hough the purpose underlying the
discretionary function exception is well accepted, courts have encoun-
tered some difficulty in applying its rather general terms to the myriad
of fact patterns that predictably present themselves. . . ." Baum, 986
F.2d at 719-20. However, two recent Supreme Court decisions,
United States v. Gaubert, 499 U.S. 315 (1991) and Berkovitz v.
United States, 486 U.S. 531 (1988), laid out a two-part test that some-
what clarified the application of this important statute. First, a court
must determine whether the governmental conduct challenged
involves an element of judgment or choice. Baum, 986 F.2d at 720
(citing Gaubert, 499 U.S. at 322-23; Berkovitz, 486 U.S. at 536). The
essential inquiry here is whether the challenged conduct "is the sub-
6                       HAWES v. UNITED STATES
ject of any mandatory federal statute, regulation, or policy prescribing
a specific course of action." Baum, 986 F.2d at 720. Where there is
such a statute, regulation, or policy, there is no discretion, and there-
fore no exception, "because ‘the employee has no rightful option but
to adhere to the directive.’" Gaubert, 499 U.S. at 322 (quoting
Berkovitz, 486 U.S. at 536).

   However, upon finding an element of discretion, the court must
then determine whether the judgment is "of the kind that the discre-
tionary function exception was designed to shield." Id. at 322-23. As
the Supreme Court stated in Gaubert:

     Because the purpose of the exception is to "prevent judicial
     ‘second guessing’ of legislative and administrative decisions
     grounded in social, economic, and political policy through
     the medium of an action in tort, when properly construed,
     the exception ‘protects only governmental actions and deci-
     sions based on considerations of public policy.’"

Id. at 323 (citations omitted). As enunciated by Gaubert, this second
element of the test grants broad latitude to the government. First,
Gaubert enunciated a presumption that "[w]hen established govern-
mental policy, as expressed or implied by statute, regulation, or
agency guidelines, allows a Government agent to exercise discretion,
it must be presumed that the agent’s acts are grounded in policy when
exercising that discretion." Id. at 324. Next, the policy analysis looks
not toward the actual considerations of a government agent in under-
taking the conduct in question, but instead to whether the actions "are
susceptible to policy analysis." Id. at 325 (emphasis added). Finally,
"it is the nature of the conduct, rather that the status of the actor that
governs whether the exception applies." Id. In so stating, the Court
was clearly rejecting the notion that the exception did not reach deci-
sions made at the operational or management level. See id. As this cir-
cuit has read Gaubert, "a reviewing court in the usual case is to look
to the nature of the challenged decision in an objective, or general
sense, and ask whether that decision is one which we would expect
to be grounded in considerations of policy." Baum, 986 F.2d at 720-
21.

  Upon satisfaction of these two elements, the FTCA’s waiver of
sovereign immunity is no longer applicable.
                        HAWES v. UNITED STATES                          7
                                   A.

   First, we must determine whether the challenged conduct involved
an element of judgment or choice. The essential inquiry here is
whether the challenged conduct "is the subject of any mandatory fed-
eral statute, regulation, or policy prescribing a specific course of
action." Id. at 720. "If no such mandatory statute, regulation, or policy
applies to remove the challenged conduct from the choice and judg-
ment of the government, then we move to the second tier of the
Berkovitz-Gaubert analysis." Id.

   Before this Court, Hawes makes only a token effort at identifying
a statute, regulation, or policy that prescribes a specific course of
action that SSgt. Raventos should have followed. In full, Hawes
argues that SSgt. "Raventos was subject to the MCB Safety Program
that expressly required him to be responsible for ‘using normal cau-
tion, common sense, and foresight’ in his work and to warn others of
known hazards." Appellant’s Brief 14. However, this effort is hercu-
lean compared to that put forth before the district court. There, the
district court found that Hawes admitted "that no federal standard
directly governs the maintenance and repair of the obstacle course."
Hawes v. United States, 322 F. Supp. 2d 638, 641 (E.D. Va. 2004).
Hawes, in his "Memorandum in Opposition to Defendant’s Motion to
Dismiss or For Summary Judgment", did "not dispute that the Marine
Corps did not have a specific regulation requiring the posting of signs
for the general public warning of repairs or maintenance on the obsta-
cle." J.A. 913. Further, Hawes argued the internal rules and regula-
tions of the Base, of which the MCB safety program would be one,
"are irrelevant to the determination of this case." J.A. 913. Thus, we
find that the argument that the MCB Safety Program constitutes a
statute, regulation, or policy that prescribes a specific course of action
that SSgt. Raventos should have followed was not raised before the
district court, and therefore refuse to address it here. See e.g. Skippy,
Inc. v. CPC International, Inc., 674 F.2d 209, 215 (4th Cir. 1982)("In
the absence of exceptional circumstances, questions not raised and
properly preserved in the trial forum will not be noticed on appeal.").

   As such, we limit our review of this matter to the specific issue
considered by the district court: whether considerations of public pol-
icy were the basis for decisions regarding repairs to the obstacle?
8                      HAWES v. UNITED STATES
                                  B.

   Here, we must determine whether the challenged decisions are of
the kind that the discretionary function exception was designed to
shield. In other words, were these decisions based on public policy?
In essence, Hawes argues that the proper focus of the inquiry is not
on the Government’s decision to repair the Scale of Integrity, but
solely on the decisions made by SSgt. Raventos while repairing the
obstacle itself. Hawes concedes that the decision to replace the beam
on the Scale of Integrity involved policy considerations. For Hawes,
however, any considerations of public policy ended with that deci-
sion.

   "Public policy," as used in this specific context, is defined as
involving considerations of economic, social, or political policy. See
Gaubert, 499 U.S. at 323. This court has interpreted Gaubert to
require that we look to the nature of the challenged decision in an
objective or general sense. See Baum, 986 F.2d at 720-21. However,
this does not mean that we ignore the actual conduct challenged. The
Gaubert Court listed and examined the specific allegations made by
the plaintiffs in that case. See Gaubert, 499 U.S. at 327-28. There,
examining charges that federal regulators assumed day-to-day deci-
sion making authority and negligently discharged their duties, the
Court examined challenged conduct such as government regulators
mediating salary disputes. Id. at 328. "The question in this case is
whether the governmental activities challenged by petitioners are of
this discretionary nature." Berkovitz, 486 U.S. at 539 (emphasis
added). Therefore, while we focus on SSgt. Raventos’s decisions to
cease the repair of the Scale of Integrity until after the weekend holi-
day and the alleged failure to warn adequately, we view these deci-
sions in an objective or general sense, keeping in mind the context
within which they were made. Viewing the decisions in question
through that lens, we then seek to determine whether the decisions in
question were based on considerations of public policy.

   In this circuit, we have interpreted the phrase "public policy"
broadly to include a wide variety of government judgments. In Baum,
we held that the National Park Service’s judgments regarding the
maintenance of its bridges and guardrails were covered by the discre-
tionary function exception because they pertained to the allocation of
                        HAWES v. UNITED STATES                          9
government resources, a consideration "inherently bound up in con-
siderations of economic and political policy." Baum, 986 F.2d at 724.
Similarly in Bowman v. United States, 820 F.2d 1393, 1395 (4th Cir.
1987), we held that the failure of the National Park Service to erect
a guardrail was a policy determination. There, we stated that:

      [w]hether the decision grew out of a lack of financial
      resources, a desire to preserve the natural beauty of the
      vista, a judgment that the hazard was insufficient to warrant
      a guardrail, or a combination of all three is not known. What
      is obvious is that the decision was the result of a policy
      judgment.

Id. Further, in Smith v. WMATA, 290 F.3d 201, 205, 212 (4th Cir.
2002), we applied FTCA principles to a case in which the plaintiffs
challenged WMATA’s alleged failure to repair and maintain its esca-
lators and "conclude[d] that the [WMATA] is entitled to be accorded
immunity under the discretionary function exception for its decisions
at the Bethesda station . . . (1) to brake escalator one and utilize it as
a stationary walker; (2) to leave escalator three disassembled; and (3)
to provide no specific warning to its patrons of the situation at the sta-
tion." There, we found that the repair/maintenance decisions regard-
ing the escalators "implicated the ecopolicy of the METRO, i.e.,
whether it was more cost-effective to reassemble Escalator Three
pending repair, or whether to wait until replacement parts arrived." Id.
at 210.3

   In the face of this broad, unflinching history, Hawes charges that
the challenged decisions do not constitute the types of decisions
intended to be covered by the discretionary function exception
because they are not susceptible to a policy analysis. Hawes relies
heavily on our language in Baum, where we stated that "we do not
suggest that every maintenance decision of every government actor is
so policy-based as to fall within the discretionary function exception,"
  3
   See also Patton Electric Co. v. United States, 64 F. Supp. 2d 580, 583
(E.D. Va. 1999) ("Deciding when a product safety alert should be issued,
how the alert should be communicated to federal customers, and how to
identify, gather, and repair the defective products are essentially cost-
benefit economic and political decisions.").
10                        HAWES v. UNITED STATES
Baum, 986 F.2d at 724, and argues that SSgt. Raventos’s decisions to
leave the plank unbolted and not provide an adequate warning are
exactly the types of decisions the above language contemplates.4

   However, it is well established in this circuit that "when discretion-
ary decisions are ones of professional military discretion, they are due
the courts’ highest deference." Minns, 155 F.3d at 451 (citing Tiffany
v. United States, 931 F.2d 271, 277 (4th Cir. 1991)). Given that level
of deference, in combination with this circuit’s broad discretionary
function exception jurisprudence, we believe it is plain that SSgt.
Raventos’s actions are covered by the exception. SSgt. Raventos, a
Marine, was charged with repairing military equipment used to train
marines for combat on a military base. In order to complete this task
SSgt. Raventos had military resources, including four marines, at his
disposal. Because the repair of military equipment on a military base
  4
     In Gaubert, the Court stated:
      There are obviously discretionary acts performed by a Govern-
      ment agent that are within the scope of his employment but not
      within the discretionary function exception because these acts
      cannot be said to be based on the purposes that the regulatory
      regime seeks to accomplish. If one of the officials involved in
      this case drove an automobile on a mission connected with his
      official duties and negligently collided with another car, the
      exception would not apply. Although driving requires the cons-
      tant exercise of discretion, the official’s decisions in exercising
      that discretion can hardly be said to be grounded in regulatory
      policy.
Gaubert, 499 U.S. at 325. The dissent analogizes the conduct in question
here to the above example, and argues that the conduct in question here
was not grounded in regulatory policy.
   However, the conduct in this case, unlike that in the Gaubert example,
was not tangential, but instead directly related to the completion of the
task at hand. It is undisputed that the military possessed the discretion to
maintain military equipment. While maintaining the Scale of Integrity,
SSgt. Raventos exercised this discretion with an eye toward military and
economic policy. The challenged decisions were integral to the comple-
tion of the task for which the discretion in question existed. Because of
this, we are not persuaded that the cited Gaubert example is on point
here.
                         HAWES v. UNITED STATES                            11
involves the allocation and management of scarce military resources,
we find that the underlying decisions implicate economic policy.

   Critically, SSgt. Raventos was also acting with an eye toward mili-
tary policy when he made the discretionary decisions to leave the
plank unbolted and to dismiss his marines for the day. It must be reit-
erated that the purpose of this military equipment was to train marines
for combat. As Major Clarke testified: "[The NATO obstacle course]
was put together to have obstacles that you may want — you may
need to negotiate during combat. It is a variety of climbing, jumping,
skills. . . ." J.A. 774 (emphasis added). Thus, this military equipment
is integral to the Marine Corps’ policy of effectively training Marines
for combat while reducing unnecessary risks.5
  5
   This critical fact is an important distinction between the facts of this
case and Gotha v. United States, 115 F.3d 176 (3d Cir. 1997), which the
dissent cites to support its position. In Gotha, the Third Circuit faced a
challenge to the Navy’s failure to provide a stairway with handrails and
sufficient lighting on a public road. Id. at 178. There, where an employee
of an independent contractor hired by the Navy to perform maintenance
such as plumbing, carpentry, and roofing on the United States Naval
UnderWater Tracking Range fell and was injured, Gotha v. United
States, 929 F. Supp. 207, 209 (D.V.I. 1996) (overruled), the Third Circuit
held that the discretionary function exception was not applicable. Gotha,
115 F.3d at 182.
   However, the maintenance in Gotha, unlike that before us today, had
no relation to the military or to national security, except that the roofs the
independent contractors were hired to maintain were located on a mili-
tary base. As the Third Circuit correctly found, "[t]his case is not about
a national security concern, but rather a mundane, administrative,
garden-variety, housekeeping problem that is about as far removed from
the policies applicable to the Navy’s mission." Id. at 181. Given that the
purpose of the NATO obstacle course was to train marines for combat
and not to simply facilitate exercise, the maintenance here clearly was
related to national security. The Marine Corps’ policy of effectively
training Marines for combat while reducing unnecessary risks was impli-
cated. Because of this distinction, this case is not about "mundane,
administrative, garden variety, housekeeping" problems, and the result
reached here is not at odds with that reached by the Gotha court. Id.
  Further, we would note that Gotha appears to be somewhat at odds
with our decision in Bowman v. United States, 820 F.2d 1393, 1395 (4th
12                      HAWES v. UNITED STATES
    Finally, SSgt. Raventos’s decisions were grounded in Base policy.
SSgt. Raventos testified that "[m]ost Marines and Navy personnel
know that they need authorization to go to these courses and need a
Navy corpsman available just in case injury happens." J.A. 900. He
further testified that these rules constituted a "standing order." Id. at
901. In fact, Maj. Clarke had closed the obstacle course when the new
plank was received. Id. at 780. As a result, anyone who, in accordance
with military policy, made a formal request to use the course, would
be denied. Id. Still further, the Base’s Standard Operating Procedures
for training areas, implemented to ensure the safe use and mainte-
nance of the training areas, mandated that anyone who runs "any of
the course, whether it’s the NATO Obstacle or Confidence Course
. . . needs to inspect the course before they run it." J.A. 664, 783.

   Contrary to Hawes’s assertions, we cannot view SSgt. Raventos’s
decision in a vacuum. Nor can we engage in the academic exercise
of breaking down the completion of a task into pieces so infintesimal
that we lose sight of the context in which those decisions were made.
As was stated earlier, we must view any challenged decisions through
the tinted lense of context to determine whether they are susceptible
to policy analysis. In Smith we did just that. There, after finding that
the repair/maintenance decisions regarding the escalators "implicated
the ecopolicy of the METRO, i.e., whether it was more cost-effective
to reassemble Escalator Three pending repair, or whether to wait until
replacement parts arrived," Smith, 290 F.3d at 210, we found that the
discretionary function exception protected not only the decisions to
use one escalator as a stationary walker and the decision to leave
another escalator disassembled, but also the decision "to provide no
specific warning to its patrons of the situation at the station." Id. at
212. The same broad coverage must be applied in this case.

  SSgt. Raventos was charged with repairing military equipment,
which was a discretionary function. This fact mandates that we pro-

Cir. 1987), where we held that the failure of the National Park Service
to erect a guardrail was a policy determination protected by the discre-
tionary function exception. In fact, the Third Circuit recognized the fac-
tual similarity between the two cases. Id. at 182. While the Third Circuit
was under no binding obligation to follow Bowman, its precedential
value is obviously much greater in this court.
                        HAWES v. UNITED STATES                          13
tect the underlying decisions integral to the exercise of that discretion.6
Otherwise, we say to the military "you have the discretion to maintain
military equipment but you don’t have the discretion to determine
how you do so." Importantly, we note that there is no allegation that
Hawes’s injuries were caused by actions or decisions falling outside
the scope of said repairs. Thus, the result Hawes seeks would inject
this court within the military chain of command and have us second
guess SSgt. Raventos’s decisions concerning the completion of a mili-
tary task and the marines within his charge. We see no sound reason
to navigate that minefield.

   As such, we find that the district court did not err in finding that
the decisions in question were protected by the discretionary function
exception. The decision of the district court is therefore

                                                             AFFIRMED.

DIANA GRIBBON MOTZ, Circuit Judge, dissenting:

   Because the majority applies the discretionary function exception
in a way that drains the Federal Tort Claims Act of all meaning, I
must respectfully dissent.

                                    I.

   The Federal Tort Claims Act specifically authorizes suits against
the United States for "personal injury or death caused by the negligent
or wrongful act or omission of any employee of the Government
while acting within the scope of his office or employment," when the
United States, "if a private person, would be liable." 28 U.S.C.A.
§ 1346(b)(1) (West 1993 & Supp. 2004). Thus, by enacting this legis-
lation, Congress determined that "the United States should waive its
historic defense of sovereign immunity and accept liability for the
negligent conduct of government employees who are acting within
the scope of their official duties." 14 Wright, Miller & Cooper, Fed-
eral Practice and Procedure: Jurisdiction 3d § 3658, at 529 (1998)
(footnotes omitted).
  6
   As the Gaubert court noted, the fact that they are operational in nature
is of no consequence. See Gaubert, 499 U.S. at 325.
14                       HAWES v. UNITED STATES
   To "prevent judicial ‘second-guessing’ of legislative and adminis-
trative decisions grounded in social, economic, and political policy,"
United States v. Varig Airlines, 467 U.S. 797, 814 (1984), the Act
provides an exception to this waiver of sovereign immunity when
government employees exercise a "discretionary function." 28
U.S.C.A. § 2680(a) (West 1994). The statute does not define what
constitutes a discretionary function. But, the Supreme Court has
established a two-step inquiry to discern whether the discretionary
function exception applies. See Berkovitz v. United States, 486 U.S.
531, 536 (1988).1

   As the first step, the court must determine whether the challenged
conduct of a government employee "involves an element of judgment
or choice" or whether "a federal statute, regulation, or policy specifi-
cally prescribes a course of action for an employee to follow." Id.
(citation omitted). The parties agree that no statute, regulation, or pol-
icy mandated the course of action taken here; thus the challenged acts
involve some "matter of choice." See id.

   Therefore, we must move to the second step of the Berkovitz
inquiry, i.e., the determination of whether the challenged conduct is
"of the kind that the discretionary function exception was designed to
shield." Id. The exception "protects only governmental actions and
decisions based on considerations of public policy." Id. at 537 (cita-
tion omitted). Moreover, in order to obtain the discretionary function
shield, discretionary acts must further a public policy that the particu-
lar "regulatory regime seeks to accomplish." United States v. Gaubert,
499 U.S. 315, 325 n.7 (1991).

     With these principles in mind, I turn to the case at hand.
  1
    We have never squarely considered the question of which party bears
the burden of proof in a discretionary function case. I see no reason for
us to decide that question here because the outcome of this case does not
depend on its answer. But, contrary to the majority’s suggestion,
"[a]lthough the plaintiff bears the initial burden of proving subject matter
jurisdiction under the Federal Tort Claims Act, most courts have con-
cluded that the burden of proving the applicability of the discretionary-
function exception falls upon the United States." Wright, Miller & Coo-
per, supra, § 3658.1, at 639.
                        HAWES v. UNITED STATES                           15
                                    II.

   In this case, Rawls R. Hawes alleges that he suffered severe and
permanent injuries because, as a result of the negligence of govern-
ment employee Staff Sergeant Raventos, the Scale of Integrity’s
wooden plank was not firmly secured to its posts and there was inade-
quate warning of the danger. Hawes challenges SSgt. Raventos’ deci-
sions to: (1) place the heavy plank on, but unsecured to, posts ten feet
above ground, even though the bolts he had ordered were too short;
(2) dismiss the work crew at noon without remedying this situation,
leaving the plank in an unreasonably "unsafe and hazardous condi-
tion" over a long holiday weekend; and (3) fail to provide "adequate
and reasonable warnings" of this hazardous condition. See Am.
Compl. ¶¶ 11-16.2

   Rather than argue that these allegedly negligent decisions of SSgt.
Raventos were grounded in regulatory policy, the Government asserts
that "the decisions made by the Marine Corps" were grounded in pol-
icy. Brief of Appellee at 22 (emphasis added). According to the Gov-
ernment, the proper focus is not "on the actions performed by one
individual," id. at 36, but on the "broader framework" of the Marine
Corps’ decisions, id. at 46, which, it claims, involved "(1) the creation
and implementation of safety protocols for the use and maintenance
of military unique equipment, operations and systems; and (2) the
development and administration of a recreational program on base."
Id. at 22.

  Thus, the Government seeks to recast this case, focusing on the
purportedly broad economic and political implications of the Marine
Corps’ decision to repair the NATO obstacle course rather than on the
specific conduct of the person doing the repairs. Perhaps the Govern-
  2
   At this stage of the proceedings, a court need not, and should not,
consider whether SSgt. Raventos was in fact negligent. See, e.g., Duke
v. Dep’t of Agriculture, 131 F.3d 1407, 1410 (10th Cir. 1997) (noting
that "in applying the discretionary function exception we do not consider
whether the decision or nondecision was negligent or wrong"). For that
reason, SSgt. Raventos’ substantive defense of his conduct, which the
majority cites, seemingly with approval, see ante at 3 n.1, is at this junc-
ture irrelevant.
16                     HAWES v. UNITED STATES
ment has adopted this strategy because it recognizes the weakness of
its argument that the discretionary function exception applies to SSgt.
Raventos’ decisions. In any event, the Supreme Court has rejected the
Government’s approach. The Court has explained that the "basic
inquiry concerning the application of the discretionary function
exception is whether the challenged acts of a Government employee
— whatever his or her rank — are of the nature and quality that Con-
gress intended to shield from tort liability." Varig Airlines, 467 U.S.
at 813 (emphasis added).

   Accordingly, as the majority recognizes, the proper focus is not on
the Marine Corps’ decision to repair the Scale of Integrity but on
SSgt. Raventos’ specific conduct. See ante at 8 (explaining that "we
focus on SSgt. Raventos’s decisions to cease the repair of the Scale
of Integrity until after the weekend holiday and the alleged failure to
warn adequately").3 The majority, however, going beyond even what
the Government was willing to argue, holds that SSgt. Raventos’ con-
duct "involves the allocation and management of scarce military
resources," thereby "implicat[ing] economic policy" and triggering
the exception. Ante at 11. In other words, incredibly, the majority
concludes that SSgt. Raventos’ decision to leave a large heavy plank
used for exercise unbolted to its posts ten feet above the ground with-
out an adequate warning over a long weekend was "grounded in regu-
latory policy." See Gaubert, 499 U.S. at 325 n.7.

   In so holding, the majority allows the discretionary function excep-
tion to swallow the Federal Tort Claims Act’s waiver of sovereign
immunity. This holding, of course, is at odds with the judgment of
Congress, reflected in the Act, that the government will generally
accept responsibility for the negligence of its employees when they
act within the scope of their employment.

  3
   This does not mean that a court should attempt to discern the "subjec-
tive intent" underlying challenged acts. See Gaubert, 499 U.S. at 325.
Rather, we "look to the nature of the challenged decision[s] in an objec-
tive, or general sense, and ask whether th[ose] decision[s] [are] one[s]
which we would expect inherently to be grounded in considerations of
policy." Baum v. United States, 986 F.2d 716, 720-21 (4th Cir. 1993).
                       HAWES v. UNITED STATES                        17
   Moreover, the Supreme Court has expressly disavowed such a
holding. The Court has instructed that "[t]here are obviously discre-
tionary acts performed by a Government agent that are within the
scope of his employment but not within the discretionary function
exception." Gaubert, 499 U.S. at 325 n.7. These are acts that "cannot
be said to be based on the purposes that the regulatory regime seeks
to accomplish." Id. For example, the Gaubert Court noted that if one
of the federal bank regulators in the case before it, while on official
business, drove his car negligently and thereby caused an accident,
the discretionary function exception "would not apply." Id. This is so,
the Court explained, because even though "driving requires the cons-
tant exercise of discretion, the official’s decisions in exercising that
discretion can hardly be said to be grounded in regulatory policy." Id.

   So it is here. Certainly, deciding to leave a heavy wooden exercise
plank unbolted to ten-foot high posts over a long weekend without
adequate warning calls for the exercise of discretion. But the exercise
of that discretion "can hardly be said to be grounded in" public policy.
See id. SSgt. Raventos’ decisions may have tangentially "involve[d]"
the allocation and management of military resources, ante at 11, just
as the Gaubert driver’s negligent acts may have tangentially "in-
volve[d]" the allocation and management of federal bank regulatory
resources; but SSgt. Raventos’ decisions were no more "grounded in"
military policy than the decisions of the negligent driver in Gaubert
were "grounded in" banking regulatory policy. See Gaubert, 499 U.S.
at 325 n.7. SSgt. Raventos’ decisions, like those of the negligent
driver, were simply not judgments "of the kind that the discretionary
function exception was designed to shield." Berkovitz, 486 U.S. at
536.

   The majority attempts to distinguish Gaubert (and other precedent)
from the case at hand seemingly on the basis of its own determination
that SSgt. Raventos was repairing "military equipment" somehow
unique and "integral" to "train[ing] Marines for combat." See ante at
10 n.4, 11 & n.5, 12. But, although the Government does contend that
the obstacle constituted "military unique equipment, " the district
court never resolved this question. See Hawes v. United States, 322
F. Supp. 2d 638, 644 n.9, 645 (E.D. Va. 2004). Thus, to the extent
that the majority resolves this factual issue in the first instance, it
commits basic and fundamental error. See, e.g., 5B Wright & Miller,
18                      HAWES v. UNITED STATES
Federal Practice and Procedure: Civil 3d, § 1350, at 255-264 (2004)
(and cases cited therein).

   Furthermore, even if an appellate court had the power to make this
factual finding, it would be impossible to do so fairly at this juncture.
Whether the obstacle actually did constitute "military unique equip-
ment" that was "integral" to "train[ing] Marines for combat" is so
fiercely contested at present that further evidentiary development is
necessary. The Marine Corps manual on which the Government relies
defines "military-unique equipment" as "[e]quipment and systems that
are unique to the national defense mission," such as "military weap-
ons, aircraft, ships, submarines, missiles and missile sites, early warn-
ing systems and sites, military space systems, ordnance, tanks, and
tactical vehicles," without mention of obstacles or exercise equip-
ment. J.A. 652. Moreover, the record evidence of wide public access
to the obstacle suggests that it was not "unique to the national defense
mission": in response to Hawes’ interrogatory asking the Government
to identify all relevant restrictions on civilian access to the obstacle,
the Government conceded that at the time of the accident, Camp Bar-
rett, where the obstacle is located, was an "open base" that "anyone
[could] drive on or off without passing an armed sentry post." J.A. 1004.4

   Finally, even if the majority could resolve in the first instance a
hotly disputed factual question and could fairly find on the present
record that the obstacle constituted "military unique equipment," it
would make no difference in this case. The discretionary function
exception would not shield SSgt. Raventos’ assertedly negligent
repair decisions even if the obstacle he was repairing was "military
unique equipment" any more than the exception would shield the
Gaubert bank regulator’s negligent driving decisions even if the car
he was driving was outfitted with "banking unique equipment" (for
example, special computers). Like the Gaubert driver, SSgt. Raven-
tos’ decision to leave a heavy exercise plank — even one "military
unique" — unbolted ten feet above the ground over a long weekend
in the course of making ordinary repairs to it "can hardly be said to
be grounded in" any public policy. Gaubert, 499 U.S. at 325 n.7. The
  4
   This evidence also flatly contradicts the testimony of SSgt. Raventos
and Major Clarke — which the majority cites approvingly — regarding
access to the obstacle course. See ante at 12.
                       HAWES v. UNITED STATES                         19
majority’s utter failure to provide any legitimate basis for distinguish-
ing SSgt. Raventos’ alleged negligence from that of the driver in Gau-
bert confirms its misguided approach to this case.

                                  III.

   Nor, contrary to the majority’s suggestion, does circuit precedent
support its holding. In this circuit, we may have "interpreted the
phrase ‘public policy’ broadly," ante at 8, but we have never held that
garden-variety housekeeping decisions like those at issue here are
"grounded in" public policy and protected by the discretionary func-
tion exception.

   Indeed, examination of our precedent reveals that in every instance
in which we have held the discretionary function exception to apply,
the challenged government conduct constituted acts truly rooted in
public policy. See, e.g., Minns v. United States, 155 F.3d 445, 452
(4th Cir. 1998) (inoculation of military servicemen against potential
biological and chemical attack); Baum, 986 F.2d at 723 n.3, 724
("design and construction" of guardrails over Baltimore-Washington
Parkway); Bowman v. United States, 820 F.2d 1393, 1395 (4th Cir.
1987) ("design and use" of guardrails and signs along Blue Ridge
Parkway); see also Smith v. WMATA, 290 F.3d 201, 208-09 (4th Cir.
2002) (utilization of escalator during "emergency situation" at
METRO station). The challenged acts in these cases provide a strik-
ing contrast to the acts at issue here. In fact, in Baum, we recognized
this difference, noting that "not . . . every maintenance decision of
every government actor is so policy-based as to fall within the discre-
tionary function exception." 986 F.2d at 724. Today’s decision ren-
ders those words hollow.

   In the case most similar factually to the one at hand, the Second
Circuit concluded after careful analysis that a challenge to a govern-
ment employee’s asserted negligence in ordinary maintenance of
prison weight equipment was not barred by the discretionary function
exception. See Coulthurst v. United States, 214 F.3d 106 (2d Cir.
2000). In Coulthurst an inmate sued the government for serious inju-
ries he sustained while exercising on a lateral pull-down machine
when the "cable connecting the steel pull-down bar to the weights
snapped, bringing the bar down onto his shoulders and neck with
20                     HAWES v. UNITED STATES
approximately 270 pounds of force." Id. at 107. The court held that
"[u]nder various fair readings of the complaint," the prisoner’s claim
"involves negligence unrelated to any plausible policy objectives." Id.
at 111. The court explained that a government inspector’s laziness in
failing to inspect the machine or "to notify the appropriate authorities
upon noticing the damaged cable, are examples of negligence . . . that
do not involve ‘considerations of public policy.’" Id. (quoting Gau-
bert, 499 U.S. at 323). "Such actions do not reflect the kind of consid-
ered judgment ‘grounded in social, economic, and political policy’"
that the discretionary function exception shields "from ‘judicial "sec-
ond guessing."’" Id. (quoting Varig Airlines, 467 U.S. at 814).

   The same must be said with respect to SSgt. Raventos’ alleged neg-
ligence. It simply goes too far to hold that his decisions to hoist the
obstacle’s plank onto its posts even though the bolts he had ordered
were too short, to dismiss his crew at noon without remedying the sit-
uation, and to leave the plank unbolted ten feet above ground over a
long weekend without posting a prominent warning, reflect judgments
"grounded in social, economic, and political policy" and shielded by
the discretionary function exception.

   Our sister circuits have recognized this, concluding that similar
non-policy-based government acts are not protected by the discretion-
ary function exception. Indeed, as one court has noted, a holding that
"torts stemming from garden variety decisions fall outside the discre-
tionary function exception is consistent with a primary motive behind
the [Federal Tort Claims Act]." Cestonaro v. United States, 211 F.3d
749, 755 (3d Cir. 2000) (holding asserted negligence in failure to pro-
vide adequate lighting or warning in federally controlled parking lot
not shielded by discretionary function exception). Since "[t]he ques-
tion" as to whether the discretionary function exception applies "is not
whether there is any discretion at all, but whether the discretion is
grounded in the policy of the regulatory regime," the proper analysis
looks to "whether the decision is fraught with economic, political, or
social judgments." Cope v. Scott, 45 F.3d 445, 449-50 (D.C. Cir.
1995) (internal quotation marks and citation omitted) (holding that
asserted failure to post adequate warning signs along commuter road
not shielded by discretionary function exception); see also Boyd v.
United States, 881 F.2d 895, 898 (10th Cir. 1989) (holding that
asserted failure to warn of danger in offshore swimming area "does
                       HAWES v. UNITED STATES                        21
not implicate any social, economic, or political policy judgments with
which the discretionary function exception properly is concerned").
The decisions of SSgt. Raventos challenged here are no more "fraught
with economic, political, or social judgments," Cope, 45 F.3d at 450
(internal quotation marks omitted), than were those at issue in
Coulthurst, Cestonaro, Cope, or Boyd.

   Finally, notwithstanding the majority’s suggestion to the contrary,
SSgt. Raventos’ status as a military officer does not transform his
ordinary workaday decisions into ones of "‘military discretion’" due
special deference. Ante at 10 (quoting Minns, 155 F.3d at 451 (citing
Tiffany v. United States, 931 F.2d 271, 277 (4th Cir. 1991))). As the
cases relied on by the majority make clear, deference is due only
when "discretionary decisions are ones of professional military dis-
cretion," like the determination that inoculation against biological or
chemical attack is warranted, Minns, 155 F.3d at 451 (emphasis
added), or the determination of what constitutes appropriate "defense
of national borders." Tiffany, 931 F.2d at 278. This case simply does
not involve the exercise of "professional military discretion."

   As the Third Circuit held in rejecting the argument that the discre-
tionary function exception barred a negligence claim against the gov-
ernment for the conduct of a Navy employee:

    This case is not about a national security concern, but rather
    a mundane, administrative, garden-variety, housekeeping
    problem that is about as far removed from the policies appli-
    cable to the Navy’s mission as it is possible to get.

Gotha v. United States, 115 F.3d 176, 181 (3d Cir. 1997) (holding
discretionary function exception is no shield to claim of negligence
in failing to provide handrails or adequate lighting on footpath).
These words are equally applicable here. The Gotha Court found it
"difficult to conceive of a case more likely to have been within the
contemplation of Congress when it abrogated sovereign immunity"
than the one before it. Id. at 182. An appropriate application of the
discretionary function exception leads to precisely the same conclu-
sion in this case.
22                     HAWES v. UNITED STATES
                                  IV.

   The discretionary function exception serves the important purpose
of protecting the government from tort suits that challenge its policy-
making authority. But when the exception is used to shield the gov-
ernment from liability resulting from ordinary garden-variety
negligence not "grounded in" any public policy, it subverts the very
purpose of the Act. As the Supreme Court has recognized, certain
decisions, even though made in connection with "official duties" and
even though discretionary in nature, are not shielded by the discre-
tionary function exception because "the decisions in exercising that
discretion can hardly be said to be grounded in regulatory policy."
Gaubert, 499 U.S. at 325 n.7. The acts challenged here involve pre-
cisely such non-policy-grounded decisions. The majority’s contrary
holding makes it hard to imagine any situation involving a discretion-
ary decision other than one resulting in a traffic accident in which the
government would be subject to suit for employee negligence.
Clearly, that could not have been Congress’ purpose in enacting the
Federal Tort Claims Act.